Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 1 of 31 PageID: 1731




                 EXHIBIT F (Revised) to
          Motion for Preliminary Approval
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 2 of 31 PageID: 1732




                                               EXHIBIT F

                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
  _________________________________________
   MONICA GRAY, AS EXECUTRIX OF THE
   ESTATE OF EARL GRAY, JR. AND AS
   TRUSTEE OF THE INTEREST OF JASMINE            CASE NO. 1:18-cv-01520-RMB-AMD
   GRAY-OLIVER, JUSTIN GRAY, AND JULIA
   WIECK, on behalf of themselves and all others
   similarly situated,

                                 Plaintiffs,

          v.

   CIT BANK, N.A., QBE INSURANCE
   CORPORATION, QBE FIRST INSURANCE
   AGENCY, INC., AND
   MIC GENERAL INSURANCE
   CORPORATION,

                                 Defendants.



               [PROPOSED] ORDER GRANTING FINAL APPROVAL TO
                         CLASS ACTION SETTLEMENT

         On ____________, 2020, this Court granted preliminary approval to the proposed class

  action settlement set forth in the Stipulation and Settlement Agreement (the “Settlement

  Agreement”) between Plaintiffs Monica Gray, as executrix of the Estate of Earl Gray, Jr., and as

  trustee of the interests of Jasmine Gray Oliver, Justin Gray, (collectively “the Gray Plaintiffs”),

  Julia Wieck (‘Wieck,” and collectively with the Gray Plaintiffs, “Named Plaintiffs”), CIT Bank,

  N.A. (“CIT Bank”), QBE Insurance Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS

  Insurance Services, Inc. (collectively with QBE Insurance Corporation, “QBE Insurance”) and

  MIC General Insurance Corporation (“MIC General,” and collectively with CIT Bank and QBE

  Insurance, “Defendants”).    The Court also provisionally certified the Settlement Class for
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 3 of 31 PageID: 1733




  settlement purposes, approved the procedure for giving Class Notice to the members of the

  Settlement Class, and set a final approval hearing to take place on ____________________. The

  Court finds that the Class Notice substantially in the form approved by the Court in its preliminary

  approval order was given in the manner ordered by the Court, constitutes the best practicable

  notice, and was fair, reasonable, and adequate.

         On _________________, the Court held a duly noticed final approval hearing to consider:

  (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable and

  adequate; (2) whether a judgment should be entered dismissing the Named Plaintiffs’ amended

  complaint on the merits and with prejudice in favor of the Defendants and against all persons or

  entities who are Settlement Class Members herein who have not requested exclusion from the

  Settlement Class; and (3) whether and in what amount to award Attorneys’ Fees and Expenses to

  Class Counsel for the Settlement Class and whether and in what amount to award a Case

  Contribution Award to the Named Plaintiffs.

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

         1.      The Court has personal jurisdiction over the parties and the Settlement Class

  Members, venue is proper, the Court has subject matter jurisdiction to approve the Settlement

  Agreement, including all exhibits thereto, and to enter this Final Order.

         2.      The Settlement Agreement was negotiated at arm’s length by experienced counsel

  who were fully informed of the facts and circumstances of this litigation (the “Gray Litigation” or

  the “Action”) and of the strengths and weaknesses of their respective positions. Further, settlement

  occurred only after the parties negotiated over a period of many weeks. Counsel for the Parties

  were therefore well positioned to evaluate the benefits of the Settlement Agreement, taking into




                                                    2
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 4 of 31 PageID: 1734




  account the expense, risk, and uncertainty of protracted litigation with respect to numerous difficult

  questions of fact and law.

          3.       The Court finds that the prerequisites for a class action under Fed. R. Civ. P. 23(a)

  and Fed. R. Civ. P. 23(b) have been satisfied for settlement purposes for each Settlement Class

  Member in that: (a) the number of Settlement Class Members is so numerous that joinder of all

  members thereof is impracticable; (b) there are questions of law and fact common to the Settlement

  Class; (c) the claims of the Named Plaintiffs are typical of the claims of the Settlement Class they

  seek to represent; (d) Named Plaintiffs have and will continue to fairly and adequately represent

  the interests of the Settlement Class for purposes of entering into the Settlement Agreement; (e)

  the questions of law and fact common to the Settlement Class Members predominate over any

  questions affecting any individual Settlement Class Member; (f) the Settlement Class is

  ascertainable; and (g) a class action settlement is superior to the other available methods for the

  fair and efficient adjudication of the controversy.

          4.       Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the Settlement

  Class, as identified in the Settlement Agreement, which shall consist of the following:

               The “Settlement Class” shall include all Borrowers1 in the United States who, during
               the Settlement Class Period (February 2, 2012 through July 31, 2018), were charged by




  1
    “Borrower(s)” means (1) the person or persons who signed a reverse mortgage loan agreement, including home
  equity conversion mortgages, serviced by Financial Freedom and secured by residential property; and (2) property
  owners who were devised property secured by a reverse mortgage serviced by Financial Freedom where the devisor’s
  reverse mortgage account was charged for an LPI Policy by Financial Freedom after the property had been devised to
  the property owner.



                                                          3
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 5 of 31 PageID: 1735




                Financial Freedom2 a Net Premium3 for an LPI Policy4 issued during the Settlement
                Class Period.

                Excluded from the Settlement Class are: (i) individuals who are or were during the
                Settlement Class Period officers or directors of Defendants or any of their respective
                Affiliates; (ii) any justice, judge, or magistrate judge of the United States or any State,
                assigned to this matter, their spouses, and persons within the third degree of relationship
                to either of them, or the spouses of such persons; (iii) borrowers who only had an LPI
                Policy that was cancelled in its entirety such that any premiums charged and/or
                collected were fully refunded to the borrower or the borrower’s escrow account; (iv)
                borrowers whose indebtedness on the residential property securing the reverse
                mortgage loan serviced by Financial Freedom has been compromised or discharged in
                bankruptcy or otherwise; and (v) all borrowers who file a timely and proper request to
                be excluded from the Settlement Class.



           The Settlement Class Period shall be comprised of two periods: “Settlement Class Period
           One” shall commence on February 2, 2012 and shall continue through May 7, 2013; and
           “Settlement Class Period Two” shall commence on May 8, 2013 and continue through July
           31, 2018.

           5.       The Court finally appoints the law firms of Law Office of Roosevelt N. Nesmith,

  LLC and Giskan, Solotaroff & Anderson, LLP as Class Counsel for the Settlement Class.

           6.       The Court finally designates Named Plaintiffs Monica Gray, Jasmine Gray Oliver,

  Justin Gray, and Julia Wieck as the Class Representatives.

           7.       The Court makes the following findings on notice to the Settlement Class:




  2
   “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB, which later was known as
  Financial Freedom, a division of OneWest Bank; N.A., and later was known as Financial Freedom, a division of CIT
  Bank, until CIT Bank sold the Financial Freedom reverse mortgage servicing business.
  3
   “Net Premium” means the amount of premium charged to a Settlement Class Member during the Settlement Class
  Period for an LPI Policy that was not cancelled, less any refund paid or credited to the Settlement Class Member.
  4
    “LPI Policy” means a lender-placed residential hazard and/or wind-only insurance policy issued by, subscribed by,
  or procured or obtained through the Insurance Entities and placed during the Settlement Class Period pursuant to a
  reverse mortgage loan agreement, including home equity conversion mortgages, serviced by Financial Freedom to
  cover a Borrower’s failure to maintain the required insurance coverage on the residential property securing the reverse
  mortgage loan.



                                                            4
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 6 of 31 PageID: 1736




                 (a)     The Court finds that the distribution of the Mail Notice, Internet advertising,

  the creation of the IVR toll-free telephone number system, and creation of the Internet site, all as

  provided for in the Settlement Agreement and Preliminary Approval Order, (i) constituted the best

  practicable notice under the circumstances to Settlement Class Members, (ii) constituted notice

  that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of

  the pendency of the Action, their right to object or to exclude themselves from the proposed

  Settlement, and their right to appear at the Final Approval Hearing, (iii) was reasonable and

  constituted due, adequate, and sufficient notice to all persons entitled to be provided with notice,

  and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the United States Constitution,

  the Rules of this Court, and any other applicable law. The Parties have complied with their notice

  obligations under the Class Action Fairness Act, 28 U.S.C. § 1715, in connection with the

  proposed settlement.

                 (b)     The Court finds that the Class Notice and methodology set forth in the

  Settlement Agreement, the Preliminary Approval Order, and this Final Order (i) constitute the

  most effective and practicable notice of the Final Order, the relief available to Settlement Class

  Members pursuant to the Final Order, and applicable time periods; (ii) constitute due, adequate,

  and sufficient notice for all other purposes to all Settlement Class Members; and (iii) comply fully

  with the requirements of Fed. R. Civ. P. 23, the United States Constitution, the Rules of this Court,

  and any other applicable law.

         8.      The Settlement Agreement is finally approved as fair, reasonable, and adequate

  pursuant to Fed. R. Civ. P. 23(e). The terms and provisions of the Settlement Agreement, including

  all exhibits thereto, have been entered into in good faith and are hereby fully and finally approved




                                                   5
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 7 of 31 PageID: 1737




  as fair, reasonable, and adequate as to, and in the best interests of, each of the Parties and the

  Settlement Class Members.

         9.      The Parties are hereby directed to implement and consummate the Settlement

  Agreement according to its terms and provisions.

         10.     Pursuant to Fed. R. Civ. P. 23(h), the Court hereby awards Class Counsel for the

  Settlement Class Attorneys’ Fees and Expenses in the amount of $________________ payable

  pursuant to the terms of the Settlement Agreement. The Court also awards the following Case

  Contribution Awards to the Named Plaintiffs payable pursuant to the terms of the Settlement

  Agreement: (i) Monica Gray, Jasmine Gray-Oliver, and Justin Gray shall collectively receive the

  sum of $15,000; and (ii) Julia Wieck shall receive the sum of $15,000.

         11.     The terms of the Settlement Agreement and of this Final Order, including all

  exhibits thereto, shall be forever binding in all pending and future lawsuits maintained by the

  Named Plaintiffs and all other Settlement Class Members, and their family members, executors,

  representatives, guardians, wards, heirs, estates, bankruptcy estates, bankruptcy trustees,

  successors, predecessors, joint tenants, tenants in common, tenants by the entirety, co-mortgagors,

  co-obligors, co-debtors, attorneys, agents and assigns, and all those who claim through them or

  who assert claims (or could assert claims) on their behalf.

         12.     The Releases, which are set forth in Section 10 of the Settlement Agreement and

  which are also set forth below, are expressly incorporated herein in all respects and are effective

  as of the date of this Final Order; and the Released Parties (as that term is defined below and in

  the Settlement Agreement) are forever released, relinquished, and discharged by the Releasing

  Parties (as that term is defined below and in the Settlement Agreement) from all Released Claims

  (as that term is defined below and in the Settlement Agreement).




                                                   6
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 8 of 31 PageID: 1738




                 (a)     Release and Waiver Definitions

                         (i)     CIT Bank means CIT Bank, N.A., and its predecessors and

  successors, and all of their parents, subsidiaries, Affiliates, and divisions, including Financial

  Freedom, and all of their predecessors and successors, parents, subsidiaries, Affiliates, and

  divisions (including internal units, such as its mortgage lending and servicing department).

                         (ii)    QBE Insurance means QBE Insurance Corporation and its

  predecessors and successors, and all of its Affiliates, including QBE FIRST insurance Agency,

  Inc., n/k/a NGLS Insurance Services, Inc., and Seattle Specialty Insurance Services, Inc., and all

  of their predecessors, successors, and Affiliates.

                         (iii)   MIC General means MIC General Insurance Corporation, and its

  predecessors and successors, and all its Affiliates, including NGLS Insurance Services, Inc. and

  Seattle Specialty Insurance Services, Inc.

                         (iv)    “Affiliate” of an entity means any person or entity which controls,

  is controlled by, or is under common control or ownership with such entity.

                         (v)     “Defendants” means all named defendants in the Gray Litigation,

  including CIT Bank, QBE Insurance and MIC General.

                         (vi)    “Insurance Entities” means Balboa Insurance Company, QBE

  Insurance Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc.

  and any of its Affiliates, MIC General Insurance Corporation, Seattle Specialty Insurance Services,

  Inc., Certain Underwriters at Lloyd’s, London, and Great Lakes Reinsurance (UK), PLC n/k/a

  Great Lakes Insurance SE.

                         (vii)   “Lender-Placed Insurance” means the placement of hazard and/or

  wind-only insurance pursuant to a reverse mortgage loan agreement, including a home equity




                                                       7
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 9 of 31 PageID: 1739




  conversion mortgage, serviced by Financial Freedom to cover a borrower’s failure to maintain the

  required insurance coverage on the residential property securing the loan.

                         (viii) “LPI Policy” means means a lender-placed residential hazard and/or

  wind-only insurance policy issued by, subscribed by, or procured through or obtained from any of

  the Insurance Entities, and placed during the Settlement Class Period pursuant to a reverse

  mortgage loan agreement, including home equity conversion mortgages, serviced by Financial

  Freedom to cover a Borrower’s failure to maintain the required insurance coverage on the

  residential property securing the reverse mortgage loan.

                         (ix)    “Release” or “Releases” means the releases of all Released Claims

  by the Releasing Persons against the Released Parties.

                         (x)     “Released Claims” means all claims, actions, causes of action, suits,

  debts, sums of money, payments, obligations, reckonings, promises, damages, penalties, attorney’s

  fees and costs, liens, judgments, demands, and any other forms of liability released pursuant to this

  Final Order and Judgment and Section 10 of the Settlement Agreement.

                         (xi)    “Released Parties” means, only with respect to Released Claims: (a)

  CIT Bank, CIT Group Inc., OneWest Bank, FSB, OneWest Bank, N.A., Financial Freedom

  Acquisition, LLC, Financial Freedom, IndyMac Financial Services, Inc., IndyMac Agency, Inc.,

  the Insurance Entities, and each of their respective past, present, and future direct or indirect,

  Affiliates, parent companies, subsidiaries, divisions, predecessors, successors, assigns, investors,

  and all past or present officers, directors, employees, agents, brokers, distributors, representatives,

  and attorneys of any such entities or persons; (b) any insurance carrier, broker, or agent from whom

  Defendants procured or obtained an LPI Policy, or that was a party to an agreement relating to an

  LPI Policy, insuring residential real property owned by any Settlement Class Member, to the extent




                                                    8
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 10 of 31 PageID: 1740




   not included within subsection (a) above; and (c) any trustee of a mortgage securitization trust

   which included loans made to any Settlement Class Member, any owner, investor, and/or

   noteholder of the reverse mortgage loans CIT Bank or Financial Freedom serviced and upon whose

   secured properties LPI was placed for any Settlement Class member, including, but not limited to,

   any direct or indirect subsidiary of any of them, and all of the officers, directors, employees, agents,

   brokers, distributors, representatives, and attorneys of all such entities.

                           (xii)   “Releasing Persons” means Named Plaintiffs and all Settlement

   Class Members who do not properly and timely opt out of the Settlement, and their respective

   family members, executors, representatives, guardians, wards, heirs, estates, bankruptcy estates,

   bankruptcy trustees, successors, predecessors, joint tenants, tenants in common, tenants by the

   entirety, co-mortgagors, co-obligors, co-debtors, attorneys, agents and assigns, and all those who

   claim through them or who assert claims (or could assert claims) on their behalf.

                           (xiii) “Settling Parties” means, collectively, Defendants, Named

   Plaintiffs, all Settlement Class Members, and all Releasing Persons.

                   (b)     Released Claims of Settlement Class. Each member of the Settlement

   Class, and their family members, executors, representatives, guardians, wards, heirs, estates,

   bankruptcy estates, bankruptcy trustees, successors, predecessors, joint tenants, tenants in

   common, tenants by the entirety, co-mortgagors, co-obligors, co-debtors, attorneys, agents and

   assigns, and all those who claim through them or who assert claims (or could assert claims) on

   their behalf, shall, by operation of the Final Order, be deemed to have fully, conclusively,

   irrevocably, forever, and finally released, relinquished, and discharged the Released Parties from

   any and all claims, actions, causes of action, suits, debts, sums of money, payments, obligations,

   reckonings, promises, damages, penalties, attorney’s fees and costs, liens, judgments, and demands




                                                      9
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 11 of 31 PageID: 1741




   of any kind whatsoever that each member of the Settlement Class may have until the close of the

   Settlement Class Period or may have had in the past, whether in arbitration, administrative, or

   judicial proceedings, whether as individual claims or as claims asserted on a class basis, whether

   past or present, mature or not yet mature, known or unknown, suspected or unsuspected, whether

   based on federal, state, or local law, statute, ordinance, regulations, contract, common law, or any

   other source, that were or could have been sought or alleged in the Litigation or that relate, concern,

   arise from, or pertain in any way to the Released Parties’ conduct, policies, or practices concerning

   the placement, issuance, or facilitation of LPI Policies or to the receipt or disclosure or

   nodisclosure of charges related to the advancing of LPI premiums during the Settlement Class

   Period, including but not limited to conduct, policies or practices concerning LPI Policies or to

   charges for the Placement of LPI Policies during the Settlement Class Period. In agreeing to this

   Release, Named Plaintiffs explicitly acknowledge that unknown losses or claims could possibly

   exist and that any present losses may have been underestimated in amount or severity.

                          (i)     The Release stated in Paragraph 12(b) above shall include, but not

   be limited to, all claims related to CIT Bank’s or Financial Freedom’s insurance requirements; the

   relationship, whether contractual or otherwise, between any of the Released Parties or their

   Affiliates, or any other insurance carriers, brokers, or agents from whom CIT Bank or Financial

   Freedom procured or obtained coverage insuring residential property owned by any Settlement

   Class Member, regarding LPI, including, but not limited to, the procuring, underwriting,

   placement, insurance tracking, or costs of LPI Policies; the coverage amount, duration, issue date,

   alleged “backdating,” or alleged excessiveness of any LPI Policies placed or charged by CIT Bank

   or Financial Freedom; the payment or receipt of commissions, expense reimbursements, alleged

   “kickbacks,” or any other compensation under any LPI Policies placed or charged by CIT Bank or




                                                     10
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 12 of 31 PageID: 1742




   Financial Freedom; any alleged tortious interference by the Insurance Entities with reverse

   mortgage loans or home equity conversion mortgages serviced by CIT Bank or Financial Freedom;

   the receipt or disclosure or non-disclosure of any payments, expenses, fees, finance charges, or

   other charges, or features pertaining in any way to, in connection with, or under any LPI Policies

   or coverage under such LPI Policies and charges for such coverage placed or charged by CIT Bank

   or Financial Freedom; the receipt or non-disclosure of any benefit under any LPI Policies or

   coverage under such LPI Policies and charges for such coverage placed or charged by CIT Bank

   or Financial Freedom; the content, manner, or accuracy of any communications regarding the

   placement of any LPI Policies by CIT Bank or Financial Freedom; and to the regulatory approval

   or non-approval of any LPI Policy, or the premium thereon, placed or charged by CIT Bank or

   Financial Freedom. Each Settlement Class Member shall be considered, by operation of the Final

   Judgment, to have received full and final redress, including but not limited to any refund,

   reimbursement, restitution, or damages for the conduct covered by the release.

                          (ii)    The Release in Paragraph 12(b) above shall not cover claims arising

   after the close of the Settlement Class Period, nor insurance claims for casualty losses relating to

   properties insured under any LPI Policy placed or charged for by CIT Bank or Financial Freedom.

   Nothing in Paragraph 12(b) shall be deemed a release of any Settlement Class Member’s respective

   rights and obligations under this Agreement.

                          (iii)   Except to the extent that any such obligation is being released

   pursuant to Paragraph 12(b) above, this Final Order shall not be deemed a release of Defendants

   from any existing obligation to any Settlement Class Member under any loan, note, mortgage, or

   deed of trust. This provision is not meant to and does not limit the Releases in this Final Order or

   in the Settlement Agreement.




                                                   11
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 13 of 31 PageID: 1743




                  (c)     The Named Plaintiffs and Class Counsel further represent that there are no

   outstanding liens or claims against the Gray Litigation or Wieck Action, it being recognized that

   the Named Plaintiffs will solely be charged with the responsibility to satisfy any other liens or

   claims asserted against the Gray Litigation and the Wieck Action.

                  (d)     Without in any way limiting their scope, the Releases cover by example and

   without limitation, any and all claims for attorneys’ fees, costs, expert fees, or consultant fees,

   interest, or litigation fees, or any other fees, costs, and/or disbursements incurred by Class Counsel,

   the Named Plaintiffs and their counsel, or any Settlement Class Members in connection with or

   related in any manner to the Gray Litigation or the Wieck Action, the settlement of the Gray

   Litigation or the Wieck Action, the administration of such Settlement, and/or the Released Claims,

   except to the extent otherwise specified in the Settlement Agreement.

                  (e)     In connection with the foregoing Releases, the Named Plaintiffs and each

   Settlement Class Member expressly waive, and shall be deemed to have waived to the fullest extent

   permitted by law, any and all provisions, rights, benefits conferred by Section 1542 of the

   California Civil Code, and any statute, rule and legal doctrine similar, comparable, or equivalent

   to California Civil Code Section 1542, which provides that:

             A general release does not extend to claims which the creditor does not
             know or suspect to exist in his or her favor at the time of executing the
             release, which if known by him or her must have materially affected his or
             her settlement with the debtor.

          To the extent that anyone might argue that these principles of law are applicable—

   notwithstanding that the Settling Parties have chosen New Jersey law to govern the Settlement

   Agreement—the Named Plaintiffs hereby agree, and each Settlement Class Member will be

   deemed to agree, that the provisions of all such principles of law or similar federal or state laws,

   rights, rules, or legal principles, to the extent they are found to be applicable herein, are hereby


                                                     12
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 14 of 31 PageID: 1744




   knowingly and voluntarily waived, relinquished, and released. The Named Plaintiffs recognize,

   and each Settlement Class Member will be deemed to recognize, that, even if they may later

   discover facts in addition to or different from those which they now know or believe to be true,

   they nevertheless agree that, upon entry of the Final Order, they fully, finally, and forever settle

   and release any and all claims covered by the Releases.

                  (f)     The Releases were bargained for and are a material element of the

   Settlement Agreement.

                  (g)     The Releases do not affect the rights of Settlement Class Members who

   timely and properly submitted a Request for Exclusion from the Settlement in accordance with the

   requirements of the Preliminary Approval Order and in Section 11 of the Settlement Agreement.

                  (h)     The administration and consummation of the Settlement as embodied in the

   Settlement Agreement shall be under the authority of the Court.

                  (i)     The Settlement Agreement shall be the exclusive remedy for any and all

   Settlement Class Members, except those who have properly requested exclusion (opted out), and

   the Released Parties shall not be subject to liability or expense for any of the Released Claims to

   any Settlement Class Member(s).

                  (j)     The Releases shall not preclude any action to enforce the terms of the

   Settlement Agreement, including participation in any of the processes detailed therein. The

   Releases set forth herein and in the Settlement Agreement are not intended to include the release

   of any rights or duties of the Settling Parties arising out of the Settlement Agreement, including

   the express warranties and covenants contained therein.

          13.     Neither the Settlement Agreement, nor any of its terms and provisions, nor any of

   the negotiations or proceedings connected with it, nor any of the documents or statements referred




                                                   13
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 15 of 31 PageID: 1745




   to therein, nor this Final Order, nor any of its terms and provisions, nor the final judgment to be

   entered pursuant to this Final Order, nor any of its terms and provisions, shall be:

                  (a)     offered by any person or received against the Defendants as evidence or

   construed as or deemed to be evidence of any presumption, concession, or admission by the

   Defendants of the truth of the facts alleged by any person or the validity of any claim that has been

   or could have been asserted in the Gray Litigation or in any litigation, or other judicial or

   administrative proceeding, or the deficiency of any defense that has been or could have been

   asserted in the Litigation or in any litigation, or of any liability, negligence, fault or wrongdoing

   of the Defendants;

                  (b)     offered by any person or received against the Defendants as evidence of a

   presumption, concession, or admission of any fault, misrepresentation, or omission with respect to

   any statement or written document approved or made by the Defendants or any other wrongdoing

   by the Defendants;

                  (c)     offered by any person or received against the Defendants as evidence of a

   presumption, concession, or admission with respect to any liability, negligence, fault, or

   wrongdoing in any civil, criminal, or administrative action or proceeding;

                  (d)     offered or received in evidence in any action or proceeding against any

   Party hereto in any court, administrative agency, or other tribunal for any purpose whatsoever,

   other than to enforce or otherwise effectuate the Settlement Agreement (or any agreement or order

   relating thereto), including the Releases, or the Final Order, or the final judgment to be entered

   pursuant to this Final Order.

          14.     This Final Order, the final judgment to be entered pursuant to this Final Order, and

   the Settlement Agreement (including the exhibits thereto) may be filed in any action against or




                                                    14
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 16 of 31 PageID: 1746




   by any Released Party (as that term is defined herein and the Settlement Agreement) to support

   a defense of res judicata, collateral estoppel, release, good faith settlement, judgment bar or

   reduction, or any theory of claim preclusion or issue preclusion or similar defense or

   counterclaim.

          15.      Without further order of the Court, the Settling Parties may agree to reasonably

   necessary extensions of time to carry out any of the provisions of the Settlement Agreement.

          16.      This Final Order, and the final judgment to be entered pursuant to this Final Order,

   shall be effective upon entry. In the event that the Final Order and the final judgment to be entered

   pursuant to this Final Order are reversed or vacated pursuant to a direct appeal in this Action or

   the Settlement Agreement is terminated pursuant to its terms, all orders entered and releases

   delivered in connection herewith shall be null and void.

          17.      A final judgment substantially in the form attached hereto as Exhibit F-1 will be

   entered forthwith.

   DONE and ORDERED in Chambers in Camden, New Jersey, this _______ day of

   ____________________, 2020.


                                                         ___________________________________
                                                         RENEE MARIE BUMB
                                                         UNITED STATES DISTRICT JUDGE




                                                    15
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 17 of 31 PageID: 1747




                                                EXHIBIT F

                           UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
   _________________________________________
    MONICA GRAY, AS EXECUTRIX OF THE
    ESTATE OF EARL GRAY, JR. AND AS
    TRUSTEE OF THE INTEREST OF JASMINE            CASE NO. 1:18-cv-01520-RMB-AMD
    GRAY-OLIVER, JUSTIN GRAY, AND JULIA
    WIECK, on behalf of themselves and all others
    similarly situated,

                                  Plaintiffs,

           v.

    CIT BANK, N.A., QBE INSURANCE
    CORPORATION, QBE FIRST INSURANCE
    AGENCY, INC., AND
    MIC GENERAL INSURANCE
    CORPORATION,

                                  Defendants.



                [PROPOSED] ORDER GRANTING FINAL APPROVAL TO
                          CLASS ACTION SETTLEMENT

          On ____________, 202019, this Court granted preliminary approval to the proposed class

   action settlement set forth in the Stipulation and Settlement Agreement (the “Settlement

   Agreement”) between Plaintiffs Monica Gray, as executrix of the Estate of Earl Gray, Jr., and as

   trustee of the interests of Jasmine Gray Oliver, Justin Gray, (collectively “the Gray Plaintiffs”),

   Julia Wieck (‘Wieck,” and collectively with the Gray Plaintiffs, “Named Plaintiffs”), CIT Bank,

   N.A. (“CIT Bank”), QBE Insurance Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS

   Insurance Services, Inc. (collectively with QBE Insurance Corporation, “QBE Insurance”) and

   MIC General Insurance Corporation (“MIC General,” and collectively with CIT Bank and QBE

   Insurance, “Defendants”).    The Court also provisionally certified the Settlement Class for
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 18 of 31 PageID: 1748




   settlement purposes, approved the procedure for giving Class Notice to the members of the

   Settlement Class, and set a final approval hearing to take place on ____________________. The

   Court finds that the Class Notice substantially in the form approved by the Court in its preliminary

   approval order was given in the manner ordered by the Court, constitutes the best practicable

   notice, and was fair, reasonable, and adequate.

          On _________________, the Court held a duly noticed final approval hearing to consider:

   (1) whether the terms and conditions of the Settlement Agreement are fair, reasonable and

   adequate; (2) whether a judgment should be entered dismissing the Named Plaintiffs’ amended

   complaint on the merits and with prejudice in favor of the Defendants and against all persons or

   entities who are Settlement Class Members herein who have not requested exclusion from the

   Settlement Class; and (3) whether and in what amount to award Attorneys’ Fees and Expenses to

   Class Counsel for the Settlement Class and whether and in what amount to award a Case

   Contribution Award to the Named Plaintiffs.

          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

          1.      The Court has personal jurisdiction over the parties and the Settlement Class

   Members, venue is proper, the Court has subject matter jurisdiction to approve the Settlement

   Agreement, including all exhibits thereto, and to enter this Final Order.

          2.      The Settlement Agreement was negotiated at arm’s length by experienced counsel

   who were fully informed of the facts and circumstances of this litigation (the “Gray Litigation” or

   the “Action”) and of the strengths and weaknesses of their respective positions. Further, settlement

   occurred only after the parties negotiated over a period of many weeks. Counsel for the Parties

   were therefore well positioned to evaluate the benefits of the Settlement Agreement, taking into




                                                     2
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 19 of 31 PageID: 1749




   account the expense, risk, and uncertainty of protracted litigation with respect to numerous difficult

   questions of fact and law.

           3.       The Court finds that the prerequisites for a class action under Fed. R. Civ. P. 23(a)

   and Fed. R. Civ. P. 23(b) have been satisfied for settlement purposes for each Settlement Class

   Member in that: (a) the number of Settlement Class Members is so numerous that joinder of all

   members thereof is impracticable; (b) there are questions of law and fact common to the Settlement

   Class; (c) the claims of the Named Plaintiffs are typical of the claims of the Settlement Class they

   seek to represent; (d) Named Plaintiffs have and will continue to fairly and adequately represent

   the interests of the Settlement Class for purposes of entering into the Settlement Agreement; (e)

   the questions of law and fact common to the Settlement Class Members predominate over any

   questions affecting any individual Settlement Class Member; (f) the Settlement Class is

   ascertainable; and (g) a class action settlement is superior to the other available methods for the

   fair and efficient adjudication of the controversy.

           4.       Pursuant to Fed. R. Civ. P. 23, this Court hereby finally certifies the Settlement

   Class, as identified in the Settlement Agreement, which shall consist of the following:

                The “Settlement Class” shall include all Borrowers1 in the United States who, during
                the Settlement Class Period (February 2, 2012 through July 31, 2018), were charged by




   1
     “Borrower(s)” means (1) the person or persons who signed a reverse mortgage loan agreement, including home
   equity conversion mortgages, serviced by Financial Freedom and secured by residential property; and (2) property
   owners who were devised property secured by a reverse mortgage serviced by Financial Freedom where the devisor’s
   reverse mortgage account was charged for an LPI Policy by Financial Freedom after the property had been devised to
   the property owner.



                                                           3
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 20 of 31 PageID: 1750




                 Financial Freedom2 a Net Premium3 for an LPI Policy4 issued during the Settlement
                 Class Period.

                 Excluded from the Settlement Class are: (i) individuals who are or were during the
                 Settlement Class Period officers or directors of Defendants or any of their respective
                 Affiliates; (ii) any justice, judge, or magistrate judge of the United States or any State,
                 assigned to this matter, their spouses, and persons within the third degree of relationship
                 to either of them, or the spouses of such persons; (iii) borrowers who only had an LPI
                 Policy that was cancelled in its entirety such that any premiums charged and/or
                 collected were fully refunded to the borrower or the borrower’s escrow account; (iv)
                 borrowers whose indebtedness on the residential property securing the reverse
                 mortgage loan serviced by Financial Freedom has been compromised or discharged in
                 bankruptcy or otherwise; and (v) all borrowers who file a timely and proper request to
                 be excluded from the Settlement Class.




            The Settlement Class Period shall be comprised of two periods: “Settlement Class Period
            One” shall commence on February 2, 2012 and shall continue through May 7, 2013; and
            “Settlement Class Period Two” shall commence on May 8, 2013 and continue through July
            31, 2018.

            5.       The Court finally appoints the law firms of Law Office of Roosevelt N. Nesmith,

   LLC and Giskan, Solotaroff & Anderson, LLP as Class Counsel for the Settlement Class.

            6.       The Court finally designates Named Plaintiffs Monica Gray, Jasmine Gray Oliver,

   Justin Gray, and Julia Wieck as the Class Representatives.

            7.       The Court makes the following findings on notice to the Settlement Class:



   2
    “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB, which later was known as
   Financial Freedom, a division of OneWest Bank; N.A., and later was known as Financial Freedom, a division of CIT
   Bank, until CIT Bank sold the Financial Freedom reverse mortgage servicing business.
   3
    “Net Premium” means the amount of premium charged to a Settlement Class Member during the Settlement Class
   Period for an LPI Policy that was not cancelled, less any refund paid or credited to the Settlement Class Member.
   4
     “LPI Policy” means a lender-placed residential hazard and/or wind-only insurance policy issued by, subscribed by,
   or procured or obtained through the Insurance Entities and placed during the Settlement Class Period pursuant to a
   reverse mortgage loan agreement, including home equity conversion mortgages, serviced by Financial Freedom to
   cover a Borrower’s failure to maintain the required insurance coverage on the residential property securing the reverse
   mortgage loan.



                                                             4
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 21 of 31 PageID: 1751




                  (a)     The Court finds that the distribution of the Mail Notice, Internet advertising,

   the creation of the IVR toll-free telephone number system, and creation of the Internet site, all as

   provided for in the Settlement Agreement and Preliminary Approval Order, (i) constituted the best

   practicable notice under the circumstances to Settlement Class Members, (ii) constituted notice

   that was reasonably calculated, under the circumstances, to apprise Settlement Class Members of

   the pendency of the Action, their right to object or to exclude themselves from the proposed

   Settlement, and their right to appear at the Final Approval Hearing, (iii) was reasonable and

   constituted due, adequate, and sufficient notice to all persons entitled to be provided with notice,

   and (iv) complied fully with the requirements of Fed. R. Civ. P. 23, the United States Constitution,

   the Rules of this Court, and any other applicable law. The Parties have complied with their notice

   obligations under the Class Action Fairness Act, 28 U.S.C. § 1715, in connection with the

   proposed settlement.

                  (b)     The Court finds that the Class Notice and methodology set forth in the

   Settlement Agreement, the Preliminary Approval Order, and this Final Order (i) constitute the

   most effective and practicable notice of the Final Order, the relief available to Settlement Class

   Members pursuant to the Final Order, and applicable time periods; (ii) constitute due, adequate,

   and sufficient notice for all other purposes to all Settlement Class Members; and (iii) comply fully

   with the requirements of Fed. R. Civ. P. 23, the United States Constitution, the Rules of this Court,

   and any other applicable law.

          8.      The Settlement Agreement is finally approved as fair, reasonable, and adequate

   pursuant to Fed. R. Civ. P. 23(e). The terms and provisions of the Settlement Agreement, including

   all exhibits thereto, have been entered into in good faith and are hereby fully and finally approved




                                                    5
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 22 of 31 PageID: 1752




   as fair, reasonable, and adequate as to, and in the best interests of, each of the Parties and the

   Settlement Class Members.

          9.      The Parties are hereby directed to implement and consummate the Settlement

   Agreement according to its terms and provisions.

          10.     Pursuant to Fed. R. Civ. P. 23(h), the Court hereby awards Class Counsel for the

   Settlement Class Attorneys’ Fees and Expenses in the amount of $________________ payable

   pursuant to the terms of the Settlement Agreement. The Court also awards the following Case

   Contribution Awards to the Named Plaintiffs payable pursuant to the terms of the Settlement

   Agreement: (i) Monica Gray, Jasmine Gray-Oliver, and Justin Gray shall collectively receive the

   sum of $15,000; and (ii) Julia Wieck shall receive the sum of $15,000.

          11.     The terms of the Settlement Agreement and of this Final Order, including all

   exhibits thereto, shall be forever binding in all pending and future lawsuits maintained by the

   Named Plaintiffs and all other Settlement Class Members, and their family members, executors,

   representatives, guardians, wards, heirs, estates, bankruptcy estates, bankruptcy trustees,

   successors, predecessors, joint tenants, tenants in common, tenants by the entirety, co-mortgagors,

   co-obligors, co-debtors, attorneys, agents and assigns, and all those who claim through them or

   who assert claims (or could assert claims) on their behalf.

          12.     The Releases, which are set forth in Section 10 of the Settlement Agreement and

   which are also set forth below, are expressly incorporated herein in all respects and are effective

   as of the date of this Final Order; and the Released Parties (as that term is defined below and in

   the Settlement Agreement) are forever released, relinquished, and discharged by the Releasing

   Parties (as that term is defined below and in the Settlement Agreement) from all Released Claims

   (as that term is defined below and in the Settlement Agreement).




                                                    6
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 23 of 31 PageID: 1753




                  (a)     Release and Waiver Definitions

                          (i)     CIT Bank means CIT Bank, N.A., and its predecessors and

   successors, and all of their parents, subsidiaries, Affiliates, and divisions, including Financial

   Freedom, and all of their predecessors and successors, parents, subsidiaries, Affiliates, and

   divisions (including internal units, such as its mortgage lending and servicing department).

                          (ii)    QBE Insurance means QBE Insurance Corporation and its

   predecessors and successors, and all of its Affiliates, including QBE FIRST insurance Agency,

   Inc., n/k/a NGLS Insurance Services, Inc., and Seattle Specialty Insurance Services, Inc., and all

   of their predecessors, successors, and Affiliates.

                          (iii)   MIC General means MIC General Insurance Corporation, and its

   predecessors and successors, and all its Affiliates, including NGLS Insurance Services, Inc. and

   Seattle Specialty Insurance Services, Inc.

                          (iv)    “Affiliate” of an entity means any person or entity which controls,

   is controlled by, or is under common control or ownership with such entity.

                          (v)     “Defendants” means all named defendants in the Gray Litigation,

   including CIT Bank, QBE Insurance and MIC General.

                          (vi)    “Insurance Entities” means Balboa Insurance Company, QBE

   Insurance Corporation, QBE FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc.

   and any of its Affiliates, MIC General Insurance Corporation, Seattle Specialty Insurance Services,

   Inc., Certain Underwriters at Lloyd’s, London, and Great Lakes Reinsurance (UK), PLC n/k/a

   Great Lakes Insurance SE.

                          (vii)   “Lender-Placed Insurance” means the placement of hazard and/or

   wind-only insurance pursuant to a reverse mortgage loan agreement, including a home equity




                                                        7
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 24 of 31 PageID: 1754




   conversion mortgage, serviced by Financial Freedom to cover a borrower’s failure to maintain the

   required insurance coverage on the residential property securing the loan.

                          (viii) “LPI Policy” means means a lender-placed residential hazard and/or

   wind-only insurance policy issued by, subscribed by, or procured through or obtained from any of

   the Insurance Entities, and placed during the Settlement Class Period pursuant to a reverse

   mortgage loan agreement, including home equity conversion mortgages, serviced by Financial

   Freedom to cover a Borrower’s failure to maintain the required insurance coverage on the

   residential property securing the reverse mortgage loan.

                          (ix)    “Release” or “Releases” means the releases of all Released Claims

   by the Releasing Persons against the Released Parties.

                          (x)     “Released Claims” means all claims, actions, causes of action, suits,

   debts, sums of money, payments, obligations, reckonings, promises, damages, penalties, attorney’s

   fees and costs, liens, judgments, demands, and any other forms of liability released pursuant to this

   Final Order and Judgment and Section 10 of the Settlement Agreement.

                          (xi)    “Released Parties” means, only with respect to Released Claims: (a)

   CIT Bank, CIT Group Inc., OneWest Bank, FSB, OneWest Bank, N.A., Financial Freedom

   Acquisition, LLC, Financial Freedom, IndyMac Financial Services, Inc., IndyMac Agency, Inc.,

   the Insurance Entities, and each of their respective past, present, and future direct or indirect,

   Affiliates, parent companies, subsidiaries, divisions, predecessors, successors, assigns, investors,

   and all past or present officers, directors, employees, agents, brokers, distributors, representatives,

   and attorneys of any such entities or persons; (b) any insurance carrier, broker, or agent from whom

   Defendants procured or obtained an LPI Policy, or that was a party to an agreement relating to an

   LPI Policy, insuring residential real property owned by any Settlement Class Member, to the extent




                                                     8
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 25 of 31 PageID: 1755




   not included within subsection (a) above; and (c) any trustee of a mortgage securitization trust

   which included loans made to any Settlement Class Member, any owner, investor, and/or

   noteholder of the reverse mortgage loans CIT Bank or Financial Freedom serviced and upon whose

   secured properties LPI was placed for any Settlement Class member, including, but not limited to,

   any direct or indirect subsidiary of any of them, and all of the officers, directors, employees, agents,

   brokers, distributors, representatives, and attorneys of all such entities.

                           (xii)   “Releasing Persons” means Named Plaintiffs and all Settlement

   Class Members who do not properly and timely opt out of the Settlement, and their respective

   family members, executors, representatives, guardians, wards, heirs, estates, bankruptcy estates,

   bankruptcy trustees, successors, predecessors, joint tenants, tenants in common, tenants by the

   entirety, co-mortgagors, co-obligors, co-debtors, attorneys, agents and assigns, and all those who

   claim through them or who assert claims (or could assert claims) on their behalf.

                           (xiii) “Settling Parties” means, collectively, Defendants, Named

   Plaintiffs, all Settlement Class Members, and all Releasing Persons.

                   (b)     Released Claims of Settlement Class. Each member of the Settlement

   Class, and their family members, executors, representatives, guardians, wards, heirs, estates,

   bankruptcy estates, bankruptcy trustees, successors, predecessors, joint tenants, tenants in

   common, tenants by the entirety, co-mortgagors, co-obligors, co-debtors, attorneys, agents and

   assigns, and all those who claim through them or who assert claims (or could assert claims) on

   their behalf, shall, by operation of the Final Order, be deemed to have fully, conclusively,

   irrevocably, forever, and finally released, relinquished, and discharged the Released Parties from

   any and all claims, actions, causes of action, suits, debts, sums of money, payments, obligations,

   reckonings, promises, damages, penalties, attorney’s fees and costs, liens, judgments, and demands




                                                      9
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 26 of 31 PageID: 1756




   of any kind whatsoever that each member of the Settlement Class may have until the close of the

   Settlement Class Period or may have had in the past, whether in arbitration, administrative, or

   judicial proceedings, whether as individual claims or as claims asserted on a class basis, whether

   past or present, mature or not yet mature, known or unknown, suspected or unsuspected, whether

   based on federal, state, or local law, statute, ordinance, regulations, contract, common law, or any

   other source, that were or could have been sought or alleged in the Litigation or that relate, concern,

   arise from, or pertain in any way to the Released Parties’ conduct, policies, or practices concerning

   the placement, issuance, or facilitation of LPI Policies or to the receipt or disclosure or

   nodisclosure of charges related to the advancing of LPI premiums during the Settlement Class

   Period, including but not limited to conduct, policies or practices concerning LPI Policies or to

   charges for the Placement of LPI Policies during the Settlement Class Period. In agreeing to this

   Release, Named Plaintiffs explicitly acknowledge that unknown losses or claims could possibly

   exist and that any present losses may have been underestimated in amount or severity.

                          (i)     The Release stated in Paragraph 12(b) above shall include, but not

   be limited to, all claims related to CIT Bank’s or Financial Freedom’s insurance requirements; the

   relationship, whether contractual or otherwise, between any of the Released Parties or their

   Affiliates, or any other insurance carriers, brokers, or agents from whom CIT Bank or Financial

   Freedom procured or obtained coverage insuring residential property owned by any Settlement

   Class Member, regarding LPI, including, but not limited to, the procuring, underwriting,

   placement, insurance tracking, or costs of LPI Policies; the coverage amount, duration, issue date,

   alleged “backdating,” or alleged excessiveness of any LPI Policies placed or charged by CIT Bank

   or Financial Freedom; the payment or receipt of commissions, expense reimbursements, alleged

   “kickbacks,” or any other compensation under any LPI Policies placed or charged by CIT Bank or




                                                     10
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 27 of 31 PageID: 1757




   Financial Freedom; any alleged tortious interference by the Insurance Entities with reverse

   mortgage loans or home equity conversion mortgages serviced by CIT Bank or Financial Freedom;

   the receipt or disclosure or non-disclosure of any payments, expenses, fees, finance charges, or

   other charges, or features pertaining in any way to, in connection with, or under any LPI Policies

   or coverage under such LPI Policies and charges for such coverage placed or charged by CIT Bank

   or Financial Freedom; the receipt or non-disclosure of any benefit under any LPI Policies or

   coverage under such LPI Policies and charges for such coverage placed or charged by CIT Bank

   or Financial Freedom; the content, manner, or accuracy of any communications regarding the

   placement of any LPI Policies by CIT Bank or Financial Freedom; and to the regulatory approval

   or non-approval of any LPI Policy, or the premium thereon, placed or charged by CIT Bank or

   Financial Freedom. Each Settlement Class Member shall be considered, by operation of the Final

   Judgment, to have received full and final redress, including but not limited to any refund,

   reimbursement, restitution, or damages for the conduct covered by the release.

                          (ii)    The Release in Paragraph 12(b) above shall not cover claims arising

   after the close of the Settlement Class Period, nor insurance claims for casualty losses relating to

   properties insured under any LPI Policy placed or charged for by CIT Bank or Financial Freedom.

   Nothing in Paragraph 12(b) shall be deemed a release of any Settlement Class Member’s respective

   rights and obligations under this Agreement.

                          (iii)   Except to the extent that any such obligation is being released

   pursuant to Paragraph 12(b) above, this Final Order shall not be deemed a release of Defendants

   from any existing obligation to any Settlement Class Member under any loan, note, mortgage, or

   deed of trust. This provision is not meant to and does not limit the Releases in this Final Order or

   in the Settlement Agreement.




                                                   11
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 28 of 31 PageID: 1758




                  (c)     The Named Plaintiffs and Class Counsel further represent that there are no

   outstanding liens or claims against the Gray Litigation or Wieck Action, it being recognized that

   the Named Plaintiffs will solely be charged with the responsibility to satisfy any other liens or

   claims asserted against the Gray Litigation and the Wieck Action.

                  (d)     Without in any way limiting their scope, the Releases cover by example and

   without limitation, any and all claims for attorneys’ fees, costs, expert fees, or consultant fees,

   interest, or litigation fees, or any other fees, costs, and/or disbursements incurred by Class Counsel,

   the Named Plaintiffs and their counsel, or any Settlement Class Members in connection with or

   related in any manner to the Gray Litigation or the Wieck Action, the settlement of the Gray

   Litigation or the Wieck Action, the administration of such Settlement, and/or the Released Claims,

   except to the extent otherwise specified in the Settlement Agreement.

                  (e)     In connection with the foregoing Releases, the Named Plaintiffs and each

   Settlement Class Member expressly waive, and shall be deemed to have waived to the fullest extent

   permitted by law, any and all provisions, rights, benefits conferred by Section 1542 of the

   California Civil Code, and any statute, rule and legal doctrine similar, comparable, or equivalent

   to California Civil Code Section 1542, which provides that:

             A general release does not extend to claims which the creditor does not
             know or suspect to exist in his or her favor at the time of executing the
             release, which if known by him or her must have materially affected his or
             her settlement with the debtor.

          To the extent that anyone might argue that these principles of law are applicable—

   notwithstanding that the Settling Parties have chosen New Jersey law to govern the Settlement

   Agreement—the Named Plaintiffs hereby agree, and each Settlement Class Member will be

   deemed to agree, that the provisions of all such principles of law or similar federal or state laws,

   rights, rules, or legal principles, to the extent they are found to be applicable herein, are hereby


                                                     12
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 29 of 31 PageID: 1759




   knowingly and voluntarily waived, relinquished, and released. The Named Plaintiffs recognize,

   and each Settlement Class Member will be deemed to recognize, that, even if they may later

   discover facts in addition to or different from those which they now know or believe to be true,

   they nevertheless agree that, upon entry of the Final Order, they fully, finally, and forever settle

   and release any and all claims covered by the Releases.

                  (f)     The Releases were bargained for and are a material element of the

   Settlement Agreement.

                  (g)     The Releases do not affect the rights of Settlement Class Members who

   timely and properly submitted a Request for Exclusion from the Settlement in accordance with the

   requirements of the Preliminary Approval Order and in Section 11 of the Settlement Agreement.

                  (h)     The administration and consummation of the Settlement as embodied in the

   Settlement Agreement shall be under the authority of the Court.

                  (i)     The Settlement Agreement shall be the exclusive remedy for any and all

   Settlement Class Members, except those who have properly requested exclusion (opted out), and

   the Released Parties shall not be subject to liability or expense for any of the Released Claims to

   any Settlement Class Member(s).

                  (j)     The Releases shall not preclude any action to enforce the terms of the

   Settlement Agreement, including participation in any of the processes detailed therein. The

   Releases set forth herein and in the Settlement Agreement are not intended to include the release

   of any rights or duties of the Settling Parties arising out of the Settlement Agreement, including

   the express warranties and covenants contained therein.

          13.     Neither the Settlement Agreement, nor any of its terms and provisions, nor any of

   the negotiations or proceedings connected with it, nor any of the documents or statements referred




                                                   13
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 30 of 31 PageID: 1760




   to therein, nor this Final Order, nor any of its terms and provisions, nor the final judgment to be

   entered pursuant to this Final Order, nor any of its terms and provisions, shall be:

                  (a)     offered by any person or received against the Defendants as evidence or

   construed as or deemed to be evidence of any presumption, concession, or admission by the

   Defendants of the truth of the facts alleged by any person or the validity of any claim that has been

   or could have been asserted in the Gray Litigation or in any litigation, or other judicial or

   administrative proceeding, or the deficiency of any defense that has been or could have been

   asserted in the Litigation or in any litigation, or of any liability, negligence, fault or wrongdoing

   of the Defendants;

                  (b)     offered by any person or received against the Defendants as evidence of a

   presumption, concession, or admission of any fault, misrepresentation, or omission with respect to

   any statement or written document approved or made by the Defendants or any other wrongdoing

   by the Defendants;

                  (c)     offered by any person or received against the Defendants as evidence of a

   presumption, concession, or admission with respect to any liability, negligence, fault, or

   wrongdoing in any civil, criminal, or administrative action or proceeding;

                  (d)     offered or received in evidence in any action or proceeding against any

   Party hereto in any court, administrative agency, or other tribunal for any purpose whatsoever,

   other than to enforce or otherwise effectuate the Settlement Agreement (or any agreement or order

   relating thereto), including the Releases, or the Final Order, or the final judgment to be entered

   pursuant to this Final Order.

          14.     This Final Order, the final judgment to be entered pursuant to this Final Order, and

   the Settlement Agreement (including the exhibits thereto) may be filed in any action against or




                                                    14
Case 1:18-cv-01520-RMB-AMD Document 98-5 Filed 01/24/20 Page 31 of 31 PageID: 1761




   by any Released Party (as that term is defined herein and the Settlement Agreement) to support

   a defense of res judicata, collateral estoppel, release, good faith settlement, judgment bar or

   reduction, or any theory of claim preclusion or issue preclusion or similar defense or

   counterclaim.

          15.      Without further order of the Court, the Settling Parties may agree to reasonably

   necessary extensions of time to carry out any of the provisions of the Settlement Agreement.

          16.      This Final Order, and the final judgment to be entered pursuant to this Final Order,

   shall be effective upon entry. In the event that the Final Order and the final judgment to be entered

   pursuant to this Final Order are reversed or vacated pursuant to a direct appeal in this Action or

   the Settlement Agreement is terminated pursuant to its terms, all orders entered and releases

   delivered in connection herewith shall be null and void.

          17.      A final judgment substantially in the form attached hereto as Exhibit F-1 will be

   entered forthwith.

   DONE and ORDERED in Chambers in Camden, New Jersey, this _______ day of

   ____________________, 2020.


                                                         ___________________________________
                                                         RENEE MARIE BUMB
                                                         UNITED STATES DISTRICT JUDGE




                                                    15
